FILED
                            NOT FOR PUBLICATION                             DEC 06 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARY W. BARTON,                                  No. 11-36027

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05206-JPD

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
the Social Security Administration,

              Defendant - Appellee.



                   Appeal from the United States District Court
                     for the Western District of Washington
                  James P. Donohue, Magistrate Judge, Presiding

                           Submitted December 4, 2012 **
                               Seattle, Washington

Before: SCHROEDER, McKEOWN, and TALLMAN, Circuit Judges.

       Claimant Mary Barton appeals from the judgment of the district court

affirming the Commissioner’s final decision that Barton was not disabled under




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Title II of the Social Security Act. Barton argues that the ALJ erred in assessing

her credibility, erred in giving little weight to the opinion of her treating physician

Dr. Sharman Hurlow, M.D., and improperly discounted the opinions of lay

witnesses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         This Court reviews de novo a district court’s order affirming the

Commissioner’s denial of social security benefits and reverses only if the ALJ’s

decision was not supported by substantial evidence in the record as a whole or if

the ALJ applied the wrong legal standard. Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012). Substantial evidence means “‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Valentine v.

Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (quoting Desrosiers

v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)). The

evidence must be “more than a mere scintilla,” but may be less than a

preponderance. Id. The ALJ is responsible for determining credibility, resolving

conflicts in medical testimony, and resolving any other ambiguities that might

exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). When the evidence

is susceptible to more than one rational interpretation, it is the Commissioner’s

conclusion that must be upheld. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

2002).


                                            2
      Reviewing the Commissioner’s decision in light of the record, we hold that

the ALJ’s findings regarding Barton’s credibility, the opinion of Barton’s treating

physician, and the lay witness testimony were supported by substantial evidence

and were not based on legal error. The ALJ’s finding that Barton contradicted

herself in her testimony is a specific, clear, and convincing basis supporting the

adverse credibility determination. Smolen v. Chater, 80 F.3d 1273, 1283–84 (9th

Cir. 1996). Contradictions between Dr. Hurlow’s treatment notes and subsequent

opinion provide sufficient bases for giving little weight to the physician’s opinion.

Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). The ALJ’s finding that

the lay opinion testimony conflicted with the medical evidence was a “germane

reason[]” for rejecting this testimony. Bayliss v. Barnhart, 427 F.3d 1211, 1218

(9th Cir. 2005).

      AFFIRMED.




                                           3